OFFICE    OF THE ATTORNEY        GENERAL    OF TEXAS
                                  AUSTIN




Bouorablo h. IV. 3artarling
Qowlty Attorimy
Jofru8on ~ouuty
Bowmont, ‘braa

&tar Slrt




          k   le    in                                  tlno 1 4 ,1 e4 0,
                                                                        in
rhioh you r ep uut our                               r the rmtions o?~
hrt1ala sm8&, Gamon                                  06, WhlOb proriixo
for the    ranner   or a                             n, of   tua   ror
j&Or      OOll66@   di6                                  on junitir sol-
1-e    distrlat.

                                                611 the 6t+tut68 bear-
                                               ly refer to'tho perti-
                                               story.

                                             th6   .stablirlm&t     Of




        seotion 1 prov8d.r that 8n 1ne*poniIent 66hoo~,d~6trlot
or a city V&&Oh had 68emd    c~nntrol of %tS 6OhOO~6 WW~, WI&T
OUtEill    oOndit&XlS,  "ii&dllhh      Us& RdlltUiill 6 a-~-,
vh      %+~Lze    'h3&%rWt-to -b6   knomi 6s~a Junior .GcGlogr Dls-
tri6t.*       Sootions    8 and 8 provide tlkr proasdurc whomby
suoh Qlstrkt sray be romad.      The managemtmt ana eantrol ot
junior eolleE6 diStriOt6 16 V66t6d in the board of ldua stlo n
or tha 6lstrlot or olty wher4 the bounaarle6 cf ths junior
collage dlstrlat te th6 @aam or 6ubat6ntisllp the mm6 88
ma lnaspenaent dlstrlot or olty, 6Uoh board to be gor~mad
by the g6nerel law applloabla to lndepmdent        rohool dlStrlOt8
gmrrolly.    (Sections4 ana SJ Sootlon 7 author1668 a junior
coll4ge dlstrlot "or4atoa UtIdSr thlr aat" to issue bond6 ror
the OOll6tI'UOtiOll6lld SQUiJIlWlltOf buil6log6, l.Vy t6XCll to
la r tlo s
         such bonar, levy ruta OOllsOt tare6 ror th6 support
ad 6mlntsnanos or the junior oolle@e, provided that bond8
6hoUlU not be lreuoa without a m6jorlt.y vote of the puallfl66
totems or the junior ooll6gr biStXiI3t. Tha board       Oi 6duoation
or tha &mlor 00116&6 I6 autharlaod, upon patltloa rigned by
lo per cat 0r tho Quaiiri4d property ta%pSyiIUJ votara or the
dlrtrlat, to order an eleotion ror tha irruanao       or bon46 ana
levying of tuc8, such 616OtiOIl8 tot f66U6606 Of bond6 Urd
levying of t6x66 to be gor6m6d by the g6nsral l6w6~ appllaable
to lmlopendent sohoul dlrtriots in ao tar as tha mui43are
lpplloable, bad, ~providad the total amount 0r tax 14tled for
junior 00110&e purpomr ehall Novak ozoeed twsaty        (60$) eent6
on the glO0 of' propsrty viluatlon.*     Undsr tha origlnel sot
the tax limitation was b66ed~ upon the veluatlon flrcd by the
iiqu6U66tlon Board 0r the Commlarmionnra*    @ourt   for State  and
oounty Ptll30606,but by th6 1939 6m6Zldmant thl6 Wa6OhangSd to
the v61~6tiOti1rim    by the Eioara 0r Bwuillzation r0r tha
junior oolloge aiotrm.       3aotlons 96 and Pb, which WON added
in 1037, rclaa 66 roibWa:

       *fioo. Va. Th6 amse66or ana eollaotor or such
     junior eollcrgs dl8triot 6hsil a68066 the tare6 aad
     collect the SalI30in the m6nadr AOW ProTided by hW
     rar the aolleotlon 0r 611valotra tax08 by oounty
     aaao86Or6 0na 00116OtO~6 and where them la not hero-
     in 00nwn8a   any opoolfle prerlelon   at dlreotlcn aS
     to how anything oonneotsa with tDs 8a8ewe.ent cob
     oollectlon OS tame sbrll b6 60~6,    then the plWViRiOni
     or the Gneral Law Shall prsriill. 7!h6 beard 0r eduaa-
     tlcn of Said fIi6trlot #hall b6Ye ~ths pOw6r, ana 1s
     hrrcby authorimd to appoint three rUid6at citi~Sst+S
     or the Sal6 alrtrirt to m?O a6 a boar4 Of *qualiSa-
     tlon to eQuall3m the velues  or 611 pro crty sub e6t
     to taxation In Said. aiotrlot 6nd said t oar4 shr 5 1
     puallry in the 68~4 manner and sbsil perform the
     ssme dutias aLB 16 6uthorLned to be prrorma by
     the board at ecptalltatto~ &p ointod by the alty
     00UnOil cf Cltie6 a& tOW&W f nOOSJ!Omt8d UndSr th6
     General Laws of thle Lt~ats.
                                                        808



  *Al). taxes provided ;Por bp this irot shell baooam
due an6 geyable on tbo 8amo deta es the taxer In the
indepant!ent aohool distrlot pmvlded the bouthtlea
CC the :~lor oollege dl8trl~ot are aotermlnous with
the IcOependent school distriot. if the bouudarfes
of the junior oollege dlstriat are not ootetinous
with the independent eohool diatrfot, then the taxer
of stld distriot shall beoom duo and payable on
the same date as Is provided Zor taxes duo to Stat.
and county    Geld taxes ah811 be and rez.nln e firat
and prlor~ hen upon all the land end other property
agelnst which tho tam were e@resreQ. In aau ruoh
tu shall become delinquent there ahall be added
the ssse penalty and the same ahall draw latorrrt
et ths aam rate snd from the same beto me 18 pro-
vided In ease ci taxes beooging delinquent to in&e-
pendent sohoul districts undsr the General Laws.
(Aoto lQEQ, 4let kg., p. $46, @h. 290, UC. 9e, u
aEde4 Acts 1037, 45th Leg., Q. 848, oh, MO, sea.
a.1

  -ha. 9b, In lieu oi the mamar    of arr~eonnent
and collection of taxes, as provided in *ectiaa
Is, the Board of auoatlon OS euab hnlor   GoUege
Dlatriot my provide ior th6 aaimwamt,    equalize-
tlon, and colledtlon of taxes in the manner fol-
lowing )to-wit t

  ‘(a)   Xi the bounbaries oi raid Junior Gollegr
Plrtrlat *hall  bc the tsam or subrtantialiiy the
8ea4, as that  0r en fnaepedtsnt Sob001 Dietriot,
hevl an 4rueor      and Collaotor of Taxes then
suoh "Elstriot amy have the hexer of thalr Distriot
assessad aml oolleoted by the kcseseor and Colleotor
oi &xes of euoh ?.nde endent Sohool Dietriot and
bars ruoh texea equiillp
                       cad by the Board oi Bquallsr-
tion of mob Independent Sohcol Dlstriot.

  “(b) &here e city baa assumed control & its
schools aab use6 tho hammior and Collaator oi
Taxes appointed and paid by tbs oity is hereby
authorlzsb to have their fax.8 aasessa6, equal-
l-6, and oelleoted by the safm Board that
aazs4mms.squal.irses,an6 oolleets nlty tares.
  “co) The Board of Zauoatlon or suoh Junior
College Dietriot, if ths prefer to do 80, rmay
bare tbe taxes of their 5 istriet aeas8se4 an6
ooU.eoted bg %;he nrsaamr  aab Golleotor of Gountp
Hon. d. ):. Lesterllng, gags 4



     ~axse In the County In whloh said I&atrlat shall
     be altuated, or collected only by the ~aaeaaor
     and Colleotor ot County Texe8, and In nuoh event,,
     euoh taxes shell be ae8ssaed and oolleoted by aal&
     County offloera, as the aeae any be, ena turned
     over to the Treasurer of'the Junior College Dir-
     trIot ror rhloh 8uoh tax88 have been oollooted.
     The property of suob GlatrIot8 herlw their taxes
     esaear~d end oollemted by the Aa8ea8or and Col-
     leotor of County gexea shall not be e8resaed      at
     a greatsr.velua then that e8eeased for County
     end state purposea.      If eald taxes em eaaeaasd by
     e bpealel +~.saessorot the Junior College iJlatrlat,
     or shall be aaaesst4 by the ~peolel Aeae8aor of the
     Independwt      Eohool Dlstrlot In the raelinerabove 8ot
     out an4 are oolleoted only by the County Tax Col-
     laotor, the property of aald Diatriot may be eaasaaed
     et a greater or leaa value than that eaaesaed for
     8tsts   and County urpoeea and the Aaaeaaor and Col-
     leotor of County Bema In auoh oaau ehell eooept
     the roll8 preperad b the *sole1 Aaaeaaor or by
     the Assessor of the fndependent school DIrtrIot,
     a8 the oe8e may be end approved by the Board of
     a;duoetlon, a6 p&dad       in thla aeotlon.  &hen the
     aseasor     and Collector of County Tame I8 required
     to l a a ea a md oollset the texea'of a Junior Collw•
     Diatrtot, he ahall rooelve the aeaa peraentage aa
     for State and County Texea.”

       kSlon   9 provides that tha boar4 of ldueatlon of tha
Junior oollqo dlatrlet ahell levy tub8   for the alatfIot8,
and Yaotlon 10 oontaloa provlaiona aono*rnIng aa5eramant end
00iie0tion 0r t-08.
       Smtlon 11 provider that under oertaln oiroumatenoea,
"two or more aontlguoua lndependrnt aohool dIetrlct8 or two
or more oontlguoua oommon rohool dietrlota, or a oo&blnatlon
soa1~o8rd of one or mom lndepsndent aahool dletrtats, with
00e or more 00mmon aohaol dIatrIota of oonti~uoua territory
wlthln the lsaie county,= my crmtebllsh antI sPaintel.ae WdOn
junior oollege.   It also provide8 that a crounty or a oomblna-
tlon of ooatiyour, oountlea x+ay sstablleh and maintain a
oounty or joint oounty junior oollege.

       Esotlons LB and 19 provide the prooedurs to be fol-
lowed in artabll8hlng a union &u&or oollegi dlrtriet, a
                                                                                                          810



county junior oollsea d~lstriot or m jofnt oountr funior oal-
legs di4trlot, and authorlz4     the. mubraimmlcn of ths ~u4ntlon
of lOVyiS(j tax46 qnnE iEeu$w   bonds at the Beni ehction mt
whlah :tr establl8btiusert im voted upon.

          hotion         e0   prorid          that    “A Union       Junior Collsg4,              4
COURty
     fUIiiOr            hll46t,         Or   4 JOillt   hiI%t~hltliOr              fiO114&4,      lh4ll
be ~OV~X-LO~, adslnlrtmed end oontrollmd by an6 under the
dlrmotlon of a 804ti   of 84~411 Junior Coll4g4      &uett48 slcotmd
at 14~134 from the Junior Collnes   District by the puBlif~4d
vot4rm of said dlmtrlct,’    with much g4nsrelpowsr6       a* ar4
thsr4ln 4nnuslsrttsd.

          hotion         el prwldor           rorthe annexation of' tmrrttory to
a junior      001Lmge dlmtriot               for junior collbgtpuqostm only,
and    Seation EZ,        prior        to 1.937, read em followmt

            "All taxam 14tl46 iar 6 Gounty or Joint County
        Junior   Coll4&4 Pimtriat, ohall  bm 488~48m4a by the
         Cou&y Tar kmmmmmcn or A.mmammormr and aollemtmd
         by County %I GcU,rotor or Golilsotorm ~who mhall
        ~4aoh  month pL4es ruoh funds with the County
        Tr44mur4i        or Treamur4rm           13   tk4   48~6     0r    8    lh%on
        sw10r     CIPll4g4 izimtriot            .”

          By th4 lb o ve
                       c r ib 4amias4nt;
                              6                              in    193?,       thlm     444Dlon
was    nmd4   to read 48 Tollcwmt
          ‘544,        sire.ial tax48 14vt48                r0r a oounty or
        joint eotmty junior ~ollsg4 dfstriot     84ml.lbe
        aome&mwd   irad oollootod in thm siannor pratldsd in
        &afionB    70 bad 70 4rid BU4h ~O~mOtOX 4e4h aOnth
        shall pl404   su4b  rungs with the Tro4muru ot rwh
        oount) QC Joint oaunty    00114@4 dlstrlat.*
          Th4 question prsmonted by your lstt4r 8r1408 out of th4
mt   that them   mpp4u8,    upon rirmt mzmmainmtlon, to hmr4 beat
mn omismicm or ariy provimioa for Ehn8sm4am64nt     r8d ooXl4otion
Or t&44   rOX 4 Unii38 &aOr    eOlbg4  di4triOt, 4inOB 844tiQ88
1 to 16 may be monmtxued to ‘bs applioable  only tc a junior
ooU~4    distrlo(r orwted undar Beatlen A; t&at ts, a junior
00114gl4 4mtablirh4d by ma IridepanQent bohool district or m
city which has ammwsM control al' Its mohocsl~) and 4ii304 640-
tlon    88 in    it8     prsfient rQrPl avsktm          no ror4renoe              to    6 union
junior oollsge diitriot,                     Them     would be       mom
                                                               bmmi8 for muoh
8   ooaotruation         Ii   iron      a rmmding of the mat am m who14 it
tppur6d      thnt the la&alatutt         inteabed for ~aOt~On8     1 throu#i
16 to apply     oaly to thou4       dlstrlotr @mated uzdor 64otlon 1,
ad int4n64d       to e&t out &1 Or the JPS’QYiBiOOr appllaablr to
thomm diatriotm or4ated uad4r k4tion 17, ln 64OtiOn8 18, 19,
80, t!l a84 za. Thlr, howwer, dote not appesr                 to be tb4
14giBhti74      iat4at, for tb4S4 &St         4i8 64UtiOaB do not 18 any
W&y *tt4mpt     to make 84~r4tcl 4Ad aowlet            protirlon r0r th4
0 4Z?4t14n Of diBtrlOt8          ioXabd lU164r 84OtiOn    19.   Th484 BU-
t f OS8 make DD      roYlBlon for Yoting bBnd8, other than          8t fh4
origiaal 414ot P Qn, authorfziq           th4 18~ of tax48 or f88~~i04
O? bonds, liaitatian        tipon the W      rata, t&4 US4 of dimtriat
rU!kdB    and other pr~Yl*f~~i*        uhioh the Lbgi,mlature    would w4t
ri4rt~faly b4Yo pmvldod had it beur Intended that th elp p x o -
  rfmta g4nBral      QrOTiBfCOlB of the ibUt       1.6 ~ootloa~   should not
L B&$JiiOab14 to             all   ty    08 Of    &u&iOr    001l4~4   di4trfOtB          auth-
0XiZ4d to bo eNBt4d                t&r         ths irOt.
            The only ref4r4404 112th4 orlglml                     aot to th4 levy
aBk48&4at        4d    oofleotlon         of f4xB8,        mp4ailioally  rp~l.iobbk              to
df8triutB          under h4tion
                orated              10, 14 foua8 la 84stioa 88 4ad
do48 mt purpQrt ti?b8 Ooa&ht4       nitbin itB4if, lt B&? la r 8to
be port in the nature of to. axmptlaa     fzoathe   ~ensxa P pro-
Y%Bio2u rOf th4 pWpOB4   Ef pntY&dfng 4 diffO24Bt pmB4ddur4 48
tg the Mtt4r8  tharaln oot4r4d. beded         ~otloa fS f4sw48
the 4xorptlon 444 *la048 oouaty 844 )olat      oounty Jtmior ool-
1864 8iBtriOtB under ths BSCU @'aYl6lom4 aDpiiaBbl4 to $AniOr
OOl&@4 ~di8triotB &43W’81&y.

        After oard'ul oaruldontion      of thla lo,gi814tiv8 pmti8ion8,
authcwisl~ thB ar4atloo     of &nlor eOUq&e df8trfoto          ad their
l4d4kti74     hiStOry, We 8   04 With   th0 4OR61U4iOXl8 4Sp24884d fIl
your letter   of r4quset snr err, or th8 o in&on that       tho44   840-
tfO88 4t Arti       USUh, 0OrJlOl3’8 ‘puur  B hi1  StstUtU,       providing
rOr   th4    SMLlllllbl Or    44848EO64nt        Urd OQlbiJtiOa Of        tw4a     rQr     0
~~torfoolls~           dietriot         also     apply to a union      jualor      00114g4
           .

                                                             IIouru vrry truly

                                                      AlTOlam! amsAL             OS? T6%&S

CGGtti                                                w

                  APPRc:'r: JUT, 2,            1940